COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:      In the Matter of Approximately $80,600.00

Appellate case number:    01-14-00424-CV; 01-15-00874-CV

Trial court case number: 1417446; 1210228

Trial court:              351st District Court of Harris County


       On July 7, 2017, Regina Criswell filed a motion to substitute counsel for Abraham Fisch.
On July 17, 2017 R. Scott Shearer, Fisch’s attorney of record, filed an objection to Criswell’s
motion. Criswell filed a response to Shearer’s objection on July 18, 2017.
        Tex. R. App. P. 6.5(d) governs the procedure for substitution of counsel. The Rule
contemplates that the attorney of record file a motion in this Court seeking to withdraw before
substitution of new counsel may be permitted. Lewis v. State, 07-15-00061-CR, 2015 WL
1143188, at *1 (Tex. App.—Amarillo Mar. 13, 2015, no. pet.). The Rule provides that, if a new
attorney is substituting for the withdrawing attorney, the motion to withdraw must state “the
substitute attorney’s name, mailing address, [et cetera].” The withdrawing attorney must then
notify the Appellant. Tex. R. App. P. 6.5(b), (d).
        By her motion to substitute filed July 7, 2017, Criswell seeks to be substituted for Shearer
as Fisch’s attorney of record. This motion was not filed by Shearer and does not otherwise comply
with the Texas Rules of Appellate Procedure. Neither Appellant nor Shearer signed the motion. In
fact, Shearer has filed an objection in which he refuses to withdraw. Absent a withdrawal by
Shearer, Criswell’s motion is deficient.
        We deny Appellant’s motion to substitute Criswell for Shearer as the attorney of record in
this appeal.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                   Acting individually


Date: July 20, 2017